DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 10/5/2021 is acknowledged.
Claims 4 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/5/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (hereinafter AAPA) in view of Jeon et al. (US PG Pub 2019/0051616, hereinafter Jeon) and Scanlan et al. (US Pat 7,898,066, hereinafter Scanlan).
Regarding claim 1, figure 1C of AAPA discloses an electronic package, comprising:
a carrier (10);
an electronic component (11b) disposed on the carrier and electrically connected to the carrier;

an encapsulating layer (13) formed on the carrier to encapsulate the electronic component.
AAPA does not explicitly disclose a plurality of shielding wires disposed on the carrier and spanning across the electronic component, wherein the plurality of shielding wires crisscross one another.
In the same field of endeavor, figure 5 of Jeon discloses a plurality of shielding wires (340) disposed on a carrier and spanning across an electronic component (120), wherein the plurality of shielding wires crisscross one another.
In the same field of endeavor, figure 2 of Scanlan discloses a plurality of shielding wires (25) exposed from an encapsulating layer (26) and connected to a metal shielding layer (28).
In light of such teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form a plurality of crisscrossed shielding wires that are exposed from and encapsulating layer and connected to a metal shielding layer as taught by Jeon and Scanlan for the purpose of providing a shielding structure of reduced size (Jeon, ¶ 10) and provide grounding for the metal shielding layer while also maintaining reduced size (Scanlan, col. 1, lines 13-61).
Regarding claim 2, figure 5 of Jeon discloses two opposite ends of each of the shielding wires are respectively connected to the carrier.
Regarding claim 3, figure 5 of Jeon discloses the shielding wires are bonding wires for wiring bonding.
Regarding claim 5, figure 5 of Jeon discloses the plurality of shielding wires are arranged along multiple directions with respect to the electronic component.
Regarding claim 6, figure 2 of Scanlan discloses the shielding wires are partially exposed from the encapsulating layer.
Regarding claim 7, the combined references as noted in the above rejections discloses the shielding wires are curved wires with arc tops exposed from the encapsulating layer.
Regarding claim 8, the combined references as noted in the above rejections discloses the arc tops are flush with a surface of the encapsulating layer.
Regarding claim 9, figure 1C of AAPA discloses a shielding member (14) formed on the encapsulating layer (13).
Regarding claims 10-12 and 14-18, the combined references as noted in the above rejections discloses the entire claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773. The examiner can normally be reached Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU-HSI D SUN/            Primary Examiner, Art Unit 2895